Index Methodology Guide ISE Big DataTMIndex Issue 1.0 Issue date: June 30, 2015 Produced by: International Securities Exchange, LLC 60 Broad Street, New York NY 10004 www.ise.com The information contained in this document is current as of the publication date, and is subject to change without notice. The ISE will not accept responsibility for damages, direct or indirect, caused by any error or omission in this document. The ISE globe logo and International Securities Exchange® are trademarks of the International Securities Exchange, LLC.ISE Big DataTM Index is a trademark of the International Securities Exchange, LLC © 2010 International Securities Exchange, LLC. All Rights Reserved. ISE Big DataTM Index 2 July 10, 2015 International Securities Exchange Table of Contents Chapter 1. Introduction 4 Chapter 2. Index Description 5 Chapter 3. Index Construction 6 Base Date and Value 6 Component Eligibility Requirements 6 Dividend Treatment 7 Index Equations 7 Initial Component Selection and Weighting 8 Component Weighting Optimization 9 Chapter 4. Index Maintenance and Governance 12 Divisor Changes 12 Details of Share Changes 12 Scheduled component changes and review 13 Interim component changes 13 Unscheduled component weight adjustments 14 Chapter 5. Index Calculation and Dissemination 15 Price Calculation 15 Calculation Frequency and Dissemination 15 Input Data 15 Data Correction 15 Appendices 16 Appendix A. ISE Big DataTM Index Components 17 Appendix B. Document Change History 18 ISE Big DataTM Index 3 International Securities Exchange July 10, 2015 Chapter 1. Introduction This document summarizes the methodology and rules used to construct, calculate, and maintain the ISE Big DataTM Index. The ISE Big DataTM Index provides a benchmark for investors interested in tracking companies that provide products and services that facilitate the creation, management and analysis of very large sets of data. The definition of Big Data can vary widely depending on the data source, method of collection, analytical process and use of results. Some common characteristics that are widely accepted as markers in identifying Big Data include: i)Volume – As the name implies, Big Data sets are very large. What is very large? Some groups measure data in terabytes (2 – 3TB ~ single day of options market quote and trading activity). Some groups measure data in petabytes (it was stated in the 2012 Facebook IPO filing that they were storing approximately 100PB of data at the time). Some groups measure data in Exabytes (The Commonwealth Scientific and Industrial Research Organization of Australia estimates that Square Kilometre Array will generate just over 1EB of data a day, it is also estimated that one month’s worth of internet traffic would approximate 1EB) ii)Variety – Unlike some data sets which may concentrate on certain variables (surveys of consumer experience, etc.) One aspect of Big Data is that it captures disparate types and categories of data. iii)Velocity – Refers to how quickly data is generated and integrated into the existing data set. 10 or so years ago much of what was considered digital data was the result of some human action (data input, upload, etc.). In today’s environment, the interconnectivity and autonomy of all of our electronic devices helps to produce very large sets of data with little to no human intervention. In a world partial to Gaussian distributions, large data sets exhibiting the traits of Variety and Velocity as described can create issues for those looking to neatly analyze those data sets and produce relatively “clean” results. This index looks to aggregate those companies that work to provide solutions that facilitate the creation, management and analysis of very large sets of data. ISE Big DataTM Index 4 July 10, 2015 International Securities Exchange Chapter 2. Index Description The ISE Big DataTM Index has been created to provide investors with a product allowing them to quickly take advantage of both event-driven news and long term trends of the large data set analytics industry. The Index uses a linear weighted methodology. The resulting distribution allows all components to be adequately represented in the index.Index components are reviewed semi-annually for eligibility, and the weights are re-set accordingly. Component companies may not apply, and may not be nominated, for inclusion in the Index.Components are added or removed by the ISE based on the methodology described herein.Whenever possible, ISE will publicly announce changes to the index on its website at least five trading days in advance of the actual change. The Index is calculated and maintained by Solactive AG based on a methodology developed by the International Securities Exchange. The ISE Big DataTM Index is calculated on a price and total return basis.The price and total return Indexes are calculated in real-time and disseminated via an exchange feed and/or market data vendors every day the U.S. equity markets are open. Both sets of end of day values are freely available on ISE’s website, www.ise.comand/or through market data vendors. ISE Big DataTM Index 5 July 10, 2015 International Securities Exchange Chapter 3. Index Construction This chapter outlines and defines the key steps in constructing and calculating the index, including: eligibility requirements, formulas, initial component selection, weighting and optimization and special adjustments. Base Date and Value The ISE Big Data IndexTM has the following base dates and values: Index Base date Base value ISE Big DataTM Index December 31, 2009 Component Eligibility Requirements All of the following requirements must be met in order for a company to be eligible for inclusion: 1. The component security must be issued by: i. a company that develops applications and/or provides solutions that facilitate the management and analysis of very large data sets, ii. a company that provides services as an originator and/or aggregator of very large data sets. 2. The component security must not be listed on an exchange in a country which employs restrictions on foreign capital investment such that those restrictions render the component effectively non-investible, as determined by the ISE. 3. Must be an operating company and not a closed-end fund, exchange-traded fund (ETF), investment vehicle, or royalty trust (REIT). The following market capitalization and weighting concentration requirements must also be satisfied: 1. Each component security has a market capitalization of at least $75 million. 2. No single component stock represents more than 24% of the weight of the index, and the cumulative weight of all components with an individual weight of 5% or greater do not in the aggregate account for more than 50% of the weight of the index.This particular requirement will be satisfied at the conclusion of each the indexes semi-annual rebalance periods. The ISE will, in most cases, use the quantitative ranking and screening system described herein.However, subjective screening based on fundamental analysis or other factors may be used, if in the opinion of the ISE certain components should be included or excluded from the index. ISE Big DataTM Index 6 July 10, 2015 International Securities Exchange Dividend Treatment The price indexes do not take normal dividend payments into account.Dividends are accounted for by reinvesting them on a daily basis.ISE Big DataTM Index uses the ex-dividend date to determine the total daily dividends for each day.Special dividends require an index divisor adjustment (as described in Chapter 4) to prevent such distributions from distorting the price index. Index Equations The price and total return indexes are calculated using a Laspeyres approach utilizing the following basic equations: Which can be represented by the following equation: where: I(t) Index value at time (t) D(t) Divisor at time (t) n Number of index components at time (t) Pi(t) Price of stock (i) at time (t) Si(t) Number of index shares of index component (i) at time (t) Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency The initial index divisor is determined using the following equation: where: I(o) Base index value at base date Do Initial divisor at base date ISE Big DataTM Index 7 July 10, 2015 International Securities Exchange n Number of stocks in the index Pi(o) Closing price of stock (i) at base date Si(o) Number of shares of index component (i) at base date Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency In the price return index changes to the index composition require divisor adjustments in order to retain index continuity before and after specific events (as outlined in Chapter 4 – Index Maintenance). In the total return index changes to the index composition and accounting for the reinvestment of regular dividends require divisor adjustments in order to retain index continuity before and after specific events (as outlined in Chapter 4 – Index Maintenance). Divisor changes are made according to the following formula: where: D(t+1) Divisor after changes are made to the index Pi(t+1) Price of index component (i) after index changes Si(t+1) Number of shares of index component (i) after index changes Fi(t+1) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency after index changes D(t) Divisor before changes are made to the index Pi(t) Price of index component (i) prior to index changes Si(t) Number of shares of index component (i) prior to index changes Fi(t) Foreign exchange rate to convert the price of index component (i) at time (t) into the index currency prior to index changes Initial Component Selection and Weighting The following steps are taken to select the initial components for the ISE Big DataTM Index: 1. Establish universe of companies in the “Big Data” industry. 2. Remove funds that do not meet the Component Eligibility Requirements of Chapter 3.2. 3. Rank all components by market capitalization. 4. Sort all components (descending) on overall rank. ISE Big DataTM Index 8 July 10, 2015 International Securities Exchange 5. Adjust each component’s weighting to a multiple of the weighting of the smallest component using the following equation: where: Wi Weight of each component CRi Component rank n Number of components Component Weighting Optimization Once initial component weights are established those weights are then optimized to account for component securities exhibiting traits of limited liquidity and/or low levels of market capitalization. Components are optimized for liquidity first and then optimized for market capitalization. The mechanism by which these adjustments are made is the same for both and can be described as follows: 1. Set liquidity optimization criteria: a. Calculate three month average daily value (ADV) traded for each component based on daily closing price and number of shares traded b. Set theoretical index tracking product one-time investment threshold. c. Set percentage of three month ADV traded threshold. 2. Set market capitalization optimization criteria: a. Set market capitalization based on total outstanding shares issued b. Set theoretical index tracking assets under management. c. Set percentage market capitalization held threshold. 3. Determine component weighting limits given the respective criteria using the following equations: where: Wi Weight of each component ADV%i Percentage of three month average daily value traded for component i ADV$i Three month average daily dollar value traded for component i INV$ Theoretical index tracking product one-time investment threshold ISE Big DataTM Index 9 July 10, 2015 International Securities Exchange where: Wi Weight of each component MKT%i Percentage of market capitalization held of component i MKT$i Current market capitalization of component i AUM$ Theoretical index tracking product assets under management 4. If calculated values are less than the percentage thresholds then the weight of component i does not need to be adjusted. 5. If calculated values are greater than the percentage thresholds then assign new component i weight equal to each percentage threshold using the following steps: a. For liquidity optimization calculate component weight based on the theoretical investment threshold and three month average daily value traded threshold using the follow equation: where: W’i Modified weight of component i ADV$i Three month average daily dollar value traded for component i ADV’%i Percentage ADV threshold INV$ Theoretical index tracking product one-time investment threshold b. For market capitalization optimization calculate component weight based on theoretical index tracking product assets under management and percentage market capitalization held threshold using the following equation: where: W’I Modified weight of component i MKT$i Current market capitalization of component i MKT’%i Current market capitalization held threshold AUM$ Theoretical index tracking product assets under management ISE Big DataTM Index 10 July 10, 2015 International Securities Exchange 6. For both approaches take the aggregate difference between the initial and adjusted weights of those components that fail respective threshold test and distribute evenly among components passing respective threshold test using the following equations: where: Wi Initial weight of component i failing respective threshold test W’i Modified weight of component i failing respective threshold test Wadj Adjustment for weight of component i passing respective threshold test n’ Number of components failing respective threshold test a. Adjust weight of components passing respective threshold test using the following equation: where: Wi Initial weight of component i passing respective threshold test W’’i Modified weight of component i passing respective threshold test Wadj Adjustment for weight of component i passing threshold test 7. Repeat steps 5 and 6 until all components pass liquidity and market capitalization threshold tests Note that the index does not have a fixed number of components and attempts to include every component that meets the eligibility requirements contained herein. The index component list is provided in Appendix A. ISE Big DataTM Index 11 July 10, 2015 International Securities Exchange Chapter 4. Index Maintenance and Governance This chapter describes the circumstances that require index changes, as well as the details on performing those changes. Divisor Changes Changes to the Index composition due to corporate actions or component eligibility changes will require Index Divisor adjustments, as follows: Component change Adjustment Spinoff* Subtract the following from the price of the parent company: Adjust the assigned shares such that component’s weighting is not changed as a result of the spinoff. Special Cash Dividend Subtract special dividend from share price Rights Offering Subtract the following from the price of the parent company: Adjust the assigned shares such that component’s weighting is not changed as a result of the rights offering. Divisor changes are usually made on the date the corporate action becomes effective.For example, ISE Big Data IndexTM uses the ex-dividend date rather than the payment date to determine when making divisor adjustments. *Special note on Spin-offs: If a company being spun off is only trading on a “when-issued” basis, the “when-issued” price will be used to adjust the parent company’s closing price. Details of Share Changes Stock splits and reverse splits do not require Index Divisor adjustments because the corresponding change to the stock price equally offsets the number of assigned shares, therefore not affecting the component’s influence in the index. ISE Big DataTM Index 12 July 10, 2015 International Securities Exchange Scheduled component changes and review The ISE Big DataTM Index has a quarterly review in March, June, September and December of each year conducted by the index provider.Component changes are made after the close on the third Friday of March, June, September and December, and become effective at the opening on the next trading day. Changes are announced on ISE’s publicly available website at least five trading days prior to the effective date. 1. Develop pool of all eligible funds using the requirements of Chapter 3.2. 2. Select and rank final components using the procedure outlined in Chapter 3.5. 3. Adjust the assigned shares of the component stocks to achieve the weighting distribution outlined in Chapter 3.5 and Chapter 3.6. Interim component changes Component changes may occur between review periods if a specific corporate event makes an existing component ineligible. The following events may require a component’s replacement: Event Action Merger or acquisition If a merger or acquisition results in one component absorbing another, the resulting company will remain a component and the absorbed company will be replaced.If a non-component company absorbs a component company, the original component will be removed and replaced. Spin-off If a component splits or spins off a portion of its business to form one or more new funds, the resulting fund with the highest market value will remain a component as long as it meets the eligibility requirements.The remaining fund will be evaluated for eligibility and possible addition to the index. Fund Closure A component will be removed and replaced immediately after filing of closure.Exceptions are made on a case-by-case basis. Delisting A component will be removed and replaced immediately after being delisted from its primary market. The procedures involved in making final determinations of action include the following: 1. Calculation agent informs index provider of impending event / corporate action and requests direction with regards to potential changes to the index 2. Index provider reviews the upcoming event / corporate action, makes a determination and informs calculation agent on course of action Whenever possible, interim component changes are announced on ISE’s publicly available website five trading days prior to component changes becoming effective. ISE Big DataTM Index 13 July 10, 2015 International Securities Exchange Unscheduled component weight adjustments Unscheduled component weight adjustments may occur between review periods if any component accounts for more than 24% of the index weight.The market capitalization of any component representing more than 24% of the index weight will be adjusted such that its new weight is no more than 20%. In situations not addressed by the index methodology guide, the index provider, per section 3.2, may make adjustments to the index in order to maintain fair and orderly markets in derivative products based on the index ensuring that the integrity and intent of the index is maintained. Once a determination of course of action has been made, it is communicated to the calculation agent for implementation. Whenever possible, unscheduled component weight adjustments are announced on ISE’s publicly available website five trading days prior to the adjustments becoming effective. ISE Big DataTM Index 14 July 10, 2015 International Securities Exchange Chapter 5. Index Calculation and Dissemination This chapter summarizes calculation and dissemination practices, quality assurance practices, and the circumstances requiring calculation corrections. Price Calculation Price and total return indexes for the ISE Big DataTM Index are calculated by Solactive AG.The price and total return indexes are calculated on a real-time basis. The ISE Big DataTM Index is calculated using the last traded price for each company in the Index from the relevant exchanges and markets. Index values are rounded to two decimal places and divisors are rounded to 14 decimal places. Calculation Frequency and Dissemination The price and total return variants of the ISE Big DataTM Index are calculated on a real-time basis beginning when the first traded price of any of the Index components is received by Solactive AG.Prices are delivered to Reuters every 15 seconds and subsequently published to wide distribution at that frequency.Price and total-return Index closing values are posted on ISE’s publicly available website, www.ise.com. If trading in a component is suspended prior to the market opening, the component’s adjusted closing price from the previous day will be used in the Index calculation until trading commences.If trading in a component is suspended while the relevant market is open, the last traded price for that component will be used for all subsequent Index calculations until trading resumes. Input Data Solactive AG uses various quality assurance tools to audit, monitor, and maintain the accuracy of its input data.While every reasonable effort is taken to ensure high standards of data integrity, there is no guarantee against errors.Please refer to the Data Correction section for more detail. The index closing price is calculated using the closing prices issued by the primary exchange for each component stock in the index.If the primary exchange changes the closing price of a component stock, the new price will be used to calculate the index closing price.A final check of closing prices is done between one hour and one and one half hours after the close of markets.This timeframe may be expanded at Solactive’s discretion on days where trading volume is unusually large at the close.For example, futures and options expiration dates, and large index rebalancing dates often result in unusually large volume.Only changes received prior to this final check are used in the closing price calculation. Data Correction Incorrect index component data, corporate action data, or Index Divisors will be corrected upon detection.If such errors are discovered within five days of occurrence, they will be corrected that same day.If discovered after five days, adjustments will be handled on a case-by-case basis depending on the significance of the error and the feasibility of a correction.Announcements will be made on ISE’s publicly available website prior to the change becoming effective. Incorrect intraday index tick data will not be corrected.However, incorrect opening and closing values will be corrected as soon as possible after detection. ISE Big DataTM Index 15 July 10, 2015 International Securities Exchange Appendices This section provides additional information related to the ISE Big DataTM Index as well as changes to this document. ISE Big DataTM Index 16 July 10, 2015 International Securities Exchange Appendix A. ISE Big DataTM Index Components As of June 19, 2015 Fund Name Ticker Weight GOOGLE INC-CL A GOOGL US Equity 6.06% FACEBOOK INC-A FB US Equity 5.87% ORACLE CORP ORCL US Equity 5.71% INTL BUSINESS MACHINES CORP IBM US Equity 5.52% SAP SE SAP GR Equity 5.33% BAIDU INC - SPON ADR BIDU US Equity 5.11% YAHOO! INC YHOO US Equity 4.95% THOMSON REUTERS CORP TRI US Equity 4.73% TWITTER INC TWTR US Equity 4.55% NIELSEN NV NLSN US Equity 4.36% VERISK ANALYTICS INC-CLASS A VRSK US Equity 4.19% SPLUNK INC SPLK US Equity 4.00% TABLEAU SOFTWARE INC-CL A DATA US Equity 3.81% FACTSET RESEARCH SYSTEMS INC FDS US Equity 3.60% TERADATA CORP TDC US Equity 3.43% INFORMATICA CORP INFA US Equity 3.24% DUN & BRADSTREET CORP DNB US Equity 3.05% NICE SYSTEMS LTD-SPONS ADR NICE US Equity 2.86% VERINT SYSTEMS INC VRNT US Equity 2.68% QLIK TECHNOLOGIES INC QLIK US Equity 2.49% FAIR ISAAC CORP FICO US Equity 2.30% MICROSTRATEGY INC-CL A MSTR US Equity 2.11% NEW RELIC INC NEWR US Equity 1.92% ACXIOM CORP ACXM US Equity 1.73% HORTONWORKS INC HDP US Equity 1.54% OPOWER INC OPWR US Equity 1.33% WORKIVA INC WK US Equity 1.16% LINKEDIN CORP - A LNKD US Equity 0.95% FUSIONEX INTERNATIONAL PLC FXI LN Equity 0.23% MATTERSIGHT CORP MATR US Equity 0.59% WANDISCO PLC WAND LN Equity 0.40% DATAWATCH CORP DWCH US Equity 0.21% ISE Big DataTM Index 17 July 10, 2015 International Securities Exchange Appendix B. Document Change History A history of significant changes to this document is shown in the table below. Issue Date Change June 30, 2015 First Publication ISE Big DataTM Index
